CRIST, Judge.
On December 19,1983, this court improvidently consolidated this appeal with appeal number 46633, 667 S.W.2d 474. The consolidation order is set aside and this appeal is dismissed for lack of jurisdiction in this court.
The following sequence of events shows appellant has failed to file a timely notice of appeal to gain jurisdiction in this court. On March 7, 1983, summary judgment was entered in favor of respondent. On April 6, 1983, more than 15 days after the entry of judgment, appellant filed a motion to set the summary judgment aside. Where an appropriate post-trial motion is *478not filed within 15 days after entry of judgment, that judgment becomes final 30 days after it is entered unless vacated, reopened, corrected, amended or modified by the court. Rule 75.01. Therefore, the summary judgment in the present case became final for purposes of appeal on April 6, 1983.
On October 25, 1983, appellant filed in this court a motion to file a notice of appeal out of time. See Rule 81.07. Since this motion was filed more than 6 months after the judgment became final, this court lacked jurisdiction to grant the motion. Therefore, appellant’s attempted late notice of appeal is ineffective in gaining jurisdiction in this court.
Appeal number 47870 is dismissed.
DOWD, C.J., and REINHARD and PUD-LOWSKI, JJ., concur.